Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claim 1 is presented for examination.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation in line 12-20: 
    PNG
    media_image1.png
    511
    732
    media_image1.png
    Greyscale



Claim 1 recites the phrase “the engine rotor motion equation,” in line 14-15 would be better as “an engine rotor motion equation,” to avoid a potential antecedent basis issue.
Claim 1 recites the phrase “the current value” in line 17 would be better as “a current value” to avoid a potential antecedent basis issue.
Claim 1 recites the phrase “the torque constant” in line 18 would be better as “a torque constant” to avoid a potential antecedent basis issue.
Claim 1 recites the phrase “the angular velocity” in line 18-19 would be better as “an angular velocity”. 
Claim 1 recites the phrase “the moment of inertial reduced to the shaft” in line 19-20 which would be better as “a moment of inertial reduced to a shaft”.

Claim 1 recites the limitation in line 24-25
    PNG
    media_image2.png
    120
    757
    media_image2.png
    Greyscale

; Claim 1 recites the phrase “in the formula” in line 25 which would be better as “in the formula (2)”.






    PNG
    media_image3.png
    222
    777
    media_image3.png
    Greyscale

; Claim 1 recites the limitation “the engine rotor motion equation” in line 36 which would be better as “an engine rotor motion equation”.

Claim recites the limitation in line 40-46:

    PNG
    media_image4.png
    384
    752
    media_image4.png
    Greyscale

Claim 1 recites the phrase “in the formula” in line 39 which would be better as “in the formula (3)”.
Claim 1 recites the phrase “the residual torque” in line 19 would be better as “a residual torque” to avoid a potential antecedent basis issue.

Claim 1 recites the phrase “the compressor speed” in line 42 which would be better as “a compressor speed”, and the phrase “the torque supplied by the electric starter” in line 44 which would be better as “a torque supplied by an electric starter”, and the phrase “the torque consumption caused by friction” in line 42-43 which would be better as “a torque consumption caused by friction” to avoid potential antecedent basis issues.
Claim 1 recites the limitation “the speed” in line 44 which would be better as “the compressor speed” to avoid a potential 112 issue.
Further Claim 1 recites the limitation “that” in line 45 and 46 which is unclear what the limitation refers.













    PNG
    media_image5.png
    667
    748
    media_image5.png
    Greyscale

Claim 1 recites the limitation “the action of the residual speed” in line 48-49 which would be better as “an action of a residual speed”.
Claim 1 recites the limitation “in the formula” in line 52 which would be better as “in the formula (4)”.
Claim 1 recites the limitation “that” in line 52 and 53 which is unclear what the limitation refers.

Claim 1 recites the limitation “the first-order” in line 59 which would be better as “a first-order”.
Claim 1 recites the limitation “the error between the micro gas turbine engine speed and the gas turbine engine speed in the test data” in line 61-62 which would be better as “an error between the micro gas turbine engine speed and a gas turbine engine speed in a test data”.
Claim 1 recites the limitation “the absolute value” in line 69 which would be better as “an absolute value” to avoid a potential 112 issue. 
Further it is unclear what the limitation “Ng” in the equation (5) is. What is the variable “Ng” is?

Claim recites the limitation in line 70-73: 
    PNG
    media_image6.png
    181
    745
    media_image6.png
    Greyscale

Claim 1 recites the limitation “the linear interpolation method,” in line 72-73 which would be better as “a linear interpolation method,” to avoid a potential 112 issue. 


    PNG
    media_image7.png
    323
    716
    media_image7.png
    Greyscale

; Claim 1 recites the limitation “the function relationship” in line 80 which would be better as “a function relationship” and the limitation “the fuel amount difference” in line 81 which would be better as “a fuel amount difference”. Further there is a typo in the limitation “(3)” in line 87 which would be “(6)”.

Claim recites the limitation in line 88-93:

    PNG
    media_image8.png
    242
    731
    media_image8.png
    Greyscale

Claim 1 recites the limitation “in the formula” in line 88 which would be better as “in the formula (6)”. Claim further recites the limitation “the values thereof are different” in line 89 and 
Further the limitation “the polynomial” in line 91 is unclear what the limitation refers. Is it referring to “ternary polynomial” in line 76 or “polynomial fitting” in line 74.
Further Claim 1 recites the limitation “on same” in line 96 in step 3.4 and in line 111 in step 4 which is unclear what the limitation refers.

Claim 1 recites the limitation in line 118-124

    PNG
    media_image9.png
    264
    711
    media_image9.png
    Greyscale

; Claim 1 recites the limitation “the relationship between the micro gas turbine engine performance parameters” in line 118-119 which would be better as “a relationship between micro gas turbine engine performance parameters”. Further Claim 1 recites the limitation “the function expression between the gas turbine engine performance parameters” in line 122-123 which would be better as “a function expression between gas turbine engine performance parameters”.


    PNG
    media_image10.png
    576
    695
    media_image10.png
    Greyscale

; Claim 1 recites the limitation “the parameters thereof are different,” in line 127, 131-132 and 137 which is unclear what the limitation refers. Is the limitation “the parameters” referring to “micro gas turbine engine performance parameters” in line 118-119 or “gas turbine engine performance parameters” in line 122-123? Also “the parameters” are different from what?






    PNG
    media_image11.png
    443
    728
    media_image11.png
    Greyscale
; Claim 1 recites the limitation “the parameters thereof are different,” in line 147-148which is unclear what the limitation refers. Is the limitation “the parameters” referring to “micro gas turbine engine performance parameters” in line 118-119 or “gas turbine engine performance parameters” in line 122-123? Also “the parameters” are different from what?

Claim 1 recites the limitation in line 151-156:

    PNG
    media_image12.png
    244
    739
    media_image12.png
    Greyscale


Claim 1 recites the limitation “speed” in line 152 which is unclear what the limitation refers. Is it a “speed” of the micro gas turbine engine?  Further the limitation “the step length value” in line 4 which would be better as “a step length value” to avoid a potential antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation in line 12-20: 
    PNG
    media_image13.png
    466
    738
    media_image13.png
    Greyscale
 
The phrase "i. e." in line 13, 15, and 20 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).








Claim 1 recites the limitation in line 24-37:

    PNG
    media_image14.png
    664
    745
    media_image14.png
    Greyscale

The phrase "i. e." in line 36 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further it is unclear what the limitation “n” in line 31 and 32 is. What is the variable “n” is?




Claim 1 recites the limitation in line 55-58:


    PNG
    media_image15.png
    237
    748
    media_image15.png
    Greyscale

Claim 1 recites the limitation “by the starter by using the rotor motion equation” in line 57 which is unclear what the limitation refers. In particular, claim recites limitation “starter” in 6 line and “electro starter” in line 44. Which “starter” is it referring to? Further the limitation “the rotor motion equation” in line 57 is unclear what the limitation refers. Is it formula (1) or formula (3)? 

Claim 1 recites the limitation in line 63-69:

    PNG
    media_image16.png
    294
    739
    media_image16.png
    Greyscale



Claim 1 recites the limitation in line 70-86:

    PNG
    media_image17.png
    673
    736
    media_image17.png
    Greyscale

The phrase "i. e." in line 73 and 85 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Further Claim 1 recites the limitation the limitation “the rotor motion equation in combination with the current value of the starter” in line 109 in step 4 which is unclear what the limitation refers. Is the limitation “the rotor motion equation” formula (1) or formula (3)? 
The term "close to the actual test speed" in line 104-105 and in line 116-117 in step 3.5 is a relative term which renders the claim indefinite.  The term "close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further Claim recites the limitation "the actual test speed" in line 104 and in line 116 in step 3.5 which lacks an antecedent basis.
The term "very close" in line 121 in step 5 is a relative term which renders the claim indefinite.  The term "very close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation 
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
 in formula (10). What is the variable kwp?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claim 1 recites steps or acts for modeling a starting process of a micro gas turbine engine including dividing the starting process of the engine into three stages; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claim 1 recites:
step 1: dividing the starting process of the micro gas turbine engine into three stages  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation):
modeling the starting process in accordance with each stage of the starting process of the engine  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (1)-(4));
step 2: modeling micro gas turbine engine speed at the first stage first  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation),
 step 3: modeling micro gas turbine engine speed at the second stage  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using the formula)
step 3.1: obtaining equivalent moment of inertia of the engine through calculation, … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example formula (2) and  the rotor motion equation)
(under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (5)),
step 3.3: …simplifying the function relationship  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example piecewise linear function and formula (6)),
step 3.4: summing the residual torque of the micro gas turbine engine and the torque acted on the shaft of the gas turbine engine by the starter, performing integration… performing integration … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using a  mathematical algorithm for example Runge-Kutta method)
step 3.5:..., adjusting k(n) and b(n) in formula (6) in real time according to the micro gas turbine engine speed …in formula (6) (under its broadest reasonable interpretation, mathematical concept: mathematical calculation),
step 4: modeling micro gas turbine engine speed at the third stage first … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example, Runge-Kutta method,  piecewise linear function and formula (2) and (6)),
step 5: … fitting the function expression between the gas turbine engine performance parameters and the gas turbine engine speed, …  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (7)-(11))
 step 6: linearly discretizing the obtained polynomial function relationship between the micro gas turbine engine performance parameters and speed  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (7)-(11)),

(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application because a method for modeling a starting process of a micro gas turbine engine using mathematical formulas is a mathematical calculation using mathematical algorithms. Claim 1 recites the limitation of engine components such as “starter”, “engine”, “the shaft”, “turbine”, “compressor”, “electric starter”, and “chamber” are used to collect/calculate data including speed, torque, temperature, pressure, and velocity during calculation. Also the limitation “test data” is an insignificant extra-solution activity which is gathering data. These additional elements do not integrate creating a field development plan into a practical application because they do no more than a method for modeling a starting process of a micro gas turbine engine using mathematical formulas is a mathematical calculation using mathematical algorithms. 
(Step 2B – inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites additional mathematical calculations. The engine components such as “starter”, “engine”, “the shaft”, “turbine”, “compressor”, “electric starter”, and “chamber” are used to collect/calculate data including speed, torque, temperature, pressure, and velocity during calculations which is an insignificant extra-solution activity which is gathering data. Further the additional element of “test data” is an element which is an insignificant extra-solution activity which is gathering data. Considering the claim both individually and in combination, there is no element or combination 

Allowable Subject Matter
5. 	Claim 1 is allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
While Li et al. (“Modeling and Simulation of Small Turbojet Engine Ground Starting Process”) teaches a methodology for modeling a starting process of a micro gas turbine engine, characterized by including dividing the starting process of the micro gas turbine engine into three stages: first stage, the engine speed is from zero speed to the speed at which the turbine begins to produce power, at which the engine is completely driven to accelerate by a starter; second stage, the engine speed is from the speed at which the turbine begins to produce power to starter disengagement speed; and third stage, the engine speed is from the starter disengagement speed to idle speed; modeling the starting process in accordance with each stage of the starting process of the engine; first stage, the engine speed is from zero speed to the speed at which the turbine begins to produce power, i.e. from zero speed to ignition speed, at which the engine is completely driven to accelerate by a starter, satisfying the engine rotor motion equation, second stage, the engine speed is from ignition speed to starter disengagement speed, at which the engine is driven to accelerate by the starter and the turbine together, satisfying the engine rotor motion equation, third stage, the engine speed is from starter disengagement speed to idle speed when the micro gas turbine engine is under the action of the residual speed, satisfying formula and modeling micro gas turbine engine speed at the first stage first, the second stage and the third stage using test data, values and parameters including speed and voltages, and


none of the prior art of record discloses a method t for modeling a starting process of a micro gas turbine engine, including:
(Claim 1) during modeling, dividing the starting process  of a micro gas turbine engine into three states satisfying formula (1)-(3), modeling the rotational speed for each state in the starting process of the engine by using the formulas (1)-(6), fitting function expression of performance parameters of the micro gas turbine engine and the rotational speed of the micro gas turbine engine by using formulas (7)-(11), performing linearization discretion on the obtained polynomial function relationship between the micro gas turbine engine performance parameters and speed of the micro gas turbine engine, and putting the discretized data in a corresponding one-dimensional linear interpolation table, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (“Turbo Engine Starting Control Law Design and Process Simulation”) teaches gas turbine engine starting simulation modeling.
Hu et al. (“A Generalized Method for Sub-idle Modeling of Aircraft Engines”) teaches a modeling a starting process of a gas turbine engine including dividing the starting process of the gas turbine engine into three stages as the operating range between zero and engine idle speed and modeling starter.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127